Citation Nr: 1700204	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  09-03 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea and, if so, whether service connection is warranted for the claimed disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to October 1973 and from November 1984 to March 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case comes to the Board from the RO in Indianapolis, Indiana.

The Veteran testified before a VA Decision Review Officer in April 2011, and before the Board in August 2016.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1. A September 2003 rating decision denied the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran was notified of his appellate rights, but did not submit new and material evidence within one year nor complete an appeal of the rating decision.

2. Evidence received since the September 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. Sleep apnea was not manifest in active service and is not otherwise etiologically related to such service, nor is it proximately due to or chronically worsened by a service-connected disability.

CONCLUSIONS OF LAW

1. The September 2003 rating decision which denied the Veteran's claim of service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the September 2003 rating decision in connection with Veteran's claim of entitlement to service connection for sleep apnea is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. Sleep apnea was not incurred in or aggravated by active service and is not proximately due to nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations and associated addendum opinions are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The appellant's claim of entitlement to service connection for sleep apnea was denied in a September 2003 rating decision in which VA determined that the appellant was not then diagnosed with sleep apnea that is etiologically related to his active service or is secondary to a service-connected disability.  The appellant was notified and provided notice of his procedural and appellate rights.  He neither perfected an appeal of the rating decision, nor did he submit new and material evidence within one year of the September 2003 denial.  Therefore, the September 2003 rating decision is final.  38 U.S.C.A. § 7105.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 2003 rating decision includes the report of a May 2007 polysomnographic study, which contains a diagnosis of severe sleep apnea.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the appellant's claim of service connection, as it provides a diagnosis of sleep apnea, which was absent at the time of the prior denial.  See Shade, 24 Vet. App. at 118.  Consequently, the appellant's claim of entitlement to service connection for sleep apnea must be reopened.

As the RO considered the appellant's claim on the merits in the September 2007 rating decision on appeal, there is no prejudice to the appellant in the Board proceeding to adjudicating the underlying claim of service connection.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

II. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends his current obstructive sleep apnea is related to his active military service.  Specifically, he asserts that he suffered from sleep problems and snoring during his period of active service.  Alternately, he asserts that his service-connected hypertension, gastroesophageal reflux disease (GERD) and/or allergic rhinitis caused or aggravated his current sleep apnea.

While the evidence reveals that the Veteran currently suffers from obstructive sleep apnea, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  The Veteran states that he suffered from sleep difficulties.  In addition, both he and his wife have stated that he snored loudly during service, leading him to request a one-man room so as not to disturb a potential roommate.  An October 2001 Report of Medical History (RMH), completed by the Veteran at service separation, notes complaints of frequent trouble sleeping and easy fatigability.  The examining physician noted occasional difficulty sleeping secondary to GERD, and recent increased fatigue secondary to an increased workload.  There was no diagnosis or any mention of possible sleep apnea in either the October 2001 RMH or associated Report of Medical Examination.  As such, the Board finds that no sleep apnea was manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Turning to post-service evidence, while the Veteran asserts he was diagnosed with sleep apnea by a private physician shortly after service, a March 2003 prescription notes the Veteran's physician recommended a polysomnogram for a possible diagnosis of sleep apnea.  However, a May 2003 VA examination report notes the Veteran's reported subjective history of snoring and apneic spells in the prior six months to a year as well as a questionable diagnosis of sleep apnea with a pending sleep study.  A September 2003 VA examination report again considers the Veteran's complaint of snoring and notes he has not followed through with the recommended sleep study.  The VA examiner at the time did not diagnose sleep study, noting the Veteran then had no components suggestive of sleep apnea.  The Board notes that while the Veteran asserts the VA examiner did not consider his large neck size as a possible component of sleep apnea, this was explicitly considered in the May 2003 examination which noted a questionable diagnosis of sleep apnea.  He was not diagnosed with sleep apnea until May 2007, more than five years following service separation.

The Board notes the Veteran has not submitted a competent medical opinion linking his currently diagnosed sleep apnea to his period of active service or to his service-connected hypertension, GERD, or allergic rhinitis.  However, he has been provided VA examinations, with addendum opinions, in conjunction with his claim.  A September 2012 VA examination reports notes that, although the Veteran claims he was told he had sleep apnea in 2003, absent a sleep study, the disability cannot be diagnosed.  Based on a review of the Veteran's reported medical history and claims file, including internet articles submitted by the Veteran and his wife, the VA examiner opined that the Veteran's sleep apnea is less likely than not related to his active service.  In this regard, the examiner noted that symptoms of snoring, while possibly related to sleep apnea, are not diagnostic for the condition, as there are people who snore heavily but do not have sleep apnea.  Further, the VA examiner noted the Veteran's in-service reports of difficulty sleeping were not early manifestations of sleep apnea, as patients with sleep apnea do not report difficulty sleeping, but rather nonrestorative sleep.

With respect to secondary service connection, the VA examiner cited medical literature and opined that the Veteran's sleep apnea is not caused by his service-connected hypertension, GERD, or allergic rhinitis.  An April 2016 addendum opinion found sleep apnea is not aggravated by these service-connected disabilities, noting that obstructive sleep apnea is a purely mechanical condition caused by a collapse of the posterior oropharyngeal tissue, thus blocking the airway during sleep.  The VA examiner noted that in no way does GERD, hypertension, and/or allergic rhinitis contribute to this obstruction.

The Board acknowledges the Veteran's statements that medical literature supports his assertions regarding both direct and secondary service connection.  However, while internet evidence submitted on his behalf does indicate a possible associated between sleep apnea and GERD, these articles note that sleep apnea may lead to an impaired swallowing reflex, thus affecting GERD.  These articles do not support a conclusion that GERD causes or aggravates sleep apnea.  Likewise, a December 2007 private treatment record notes the Veteran's sleep apnea affects his GERD, which is the opposite conclusion from that necessary to establish the current claim of service connection.

The Veteran and his wife are competent to report (1) symptoms observable to a layperson, e.g., snoring, restless sleep; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, but they are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  Accordingly, the Board assigns a little probative value to these lay assertions of the etiology of his disability.

In sum, there is no competent medical evidence or opinion of record to support the Veteran's assertion that his currently diagnosed sleep apnea is etiologically related to his active service or to his service-connected hypertension, GERD, or allergic rhinitis.  A VA examiner in 2003 determined the Veteran did not then suffer from sleep apnea, and VA examiners in 2012 and 2016 have rendered negative etiological opinions, explicitly finding that the Veteran's in-service snoring and difficulties sleeping are unrelated to his current disability.  These examiners also determined the Veteran's service-connected disabilities did not cause or aggravate his sleep apnea.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

New and material evidence having been received, the claim of service connection for sleep apnea is reopened; to this extent only, the appeal is granted.

Service connection for sleep apnea is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


